Title: To James Madison from James Barbour, 2 December 1823
From: Barbour, James
To: Madison, James


        
          Dear Sir
          Washington Decr. 2nd. 23
        
        Understanding, that you had not seen Cunningham’s letter; and having procured a copy I presumed it would not be unacceptable to send you it. Its perusal is calculated to gratify curiosity: but otherwise, it is, without, much interest. And I think, certainly, that these letters contain nothing of sufficient importance to, even, palliate the perfidy which has attended their publication. When you have perused them be good enough to send them to me here. The contest for the chair as you will perceive by the papers terminated most unfavorably for my Brother—Clay 139—Philip 42. This resulted from some management as well as personal hostility to my Brother. For with the utmost solicitude on his part to give general satisfaction it was his misfortune to fail. It is even said that ⅓ of our own representation

was unfriendly. This however is a mere rumor, of whose truth I can say nothing as I intentionally kept aloof from the troubled scene.
        Mr. Crawford’s health is improving slowly, but as yet he has never visited his office. He has suffered greatly by, violent inflamation in his eyes, under which he is now laboring so as to incapicate [sic] him for business. The message will be delivered to day but too late for transmission by this day’s mail. The most important part will refer, but remotely however, to the probable interference of the Allied Popers [sic] in the internal concerns of the Spanish provinces. The information received furnishes too much ground to believe that a design of that sort is seriously meditated. I have a serious thought of proposing a resolution advising the President to Co-operate by treaty with Great Britain to prevent it. If it be not asking too much of you I should be very much gratified with your views on this interesting subject. Be pleased to communicate my respects to Mrs. Madison, and accept for yourself an assurance of my profound regard
        
          James Barbour
        
      